[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 05-13934                   APRIL 12, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                        ________________________

                 D. C. Docket No. 02-00310-CR-2-LSC-JEO

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                   versus

TANESHA SANDRELL GERMANY,

                                                     Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                              (April 12, 2006)

Before DUBINA, CARNES and PRYOR , Circuit Judges.

PER CURIAM:

     Appellant Tanesha Sandrell Germany appeals her 58-month sentence,
imposed at resentencing, for being an accessory after the fact to bank robbery, in

violation of 18 U.S.C. § 3. On appeal, Germany argues that her sentence is

unreasonable and that the firearm enhancement to her sentence was without basis.

      We review sentences for reasonableness. See United States v. Martinez, 434

F.3d 1318, 1322 (11th Cir. 2006); see also United States v. Booker, 543 U.S. 220,

260-61, 125 S. Ct. 738, 764-65, 160 L. Ed. 2d 621 (2005 ) (holding that the

guidelines are no longer are mandatory, and sentences are subject to a

reasonableness review on appeal). After the district court has accurately

calculated the guideline range, it “may impose a more severe or more lenient

sentence” that “[we] review[] for reasonableness.” United States v. Crawford, 407

F.3d 1174, 1178-79 (11th Cir. 2005) (citing Booker).

      In determining whether a sentence is reasonable, the court should be guided

by the factors in 18 U.S.C. § 3553(a). Booker, 543 U.S. at 261, 125 S. Ct. at

765-66; United States v. Winingear, 422 F.3d 1241, 1246 (11th Cir. 2005).

Specifically, the Supreme Court, in Booker, directed sentencing courts to consider

the following factors in imposing sentences under the advisory guidelines scheme:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need for the sentence imposed
      --(A) to reflect the seriousness of the offense, to promote respect for
      the law, and to provide just punishment for the offense; (B) to afford
      adequate deterrence to criminal conduct; (C) to protect the public
      from further crimes of the defendant; and (D) to provide the defendant

                                          2
      with needed [treatment]; (3) the kinds of sentences available; (4) the
      kinds of sentence and the sentencing range. . .; (5) any pertinent
      policy statement. . .; (6) the need to avoid unwarranted sentence
      disparities among defendants with similar records who have been
      found guilty of similar conduct; and (7) the need to provide restitution
      to any victims of the offense.

18 U.S.C. § 3553(a); Booker, 543 U.S. at 261, 125 S. Ct. at 765-66.

      Because the record demonstrates that the district court gave reasons within

the § 3553(a) framework for giving a sentence above the guideline

recommendation, and the sentence imposed was well below the statutory

maximum, Germany’s sentence was not unreasonable.

      We review underlying findings of fact for clear error and the application of

the Sentencing Guidelines to the facts de novo. United States v. Delgado, 321 F.3d

1338, 1348 (11th Cir. 2003). When a defendant objects to one of the factual bases

of his sentence as articulated in the Presentence Report Investigation (“PSI”), the

government bears the burden of proving that basis by a preponderance of the

evidence. United States v. Edmonds, 348 F.3d 950, 953 (11th Cir. 2003).

      The base offense level for an accessory after the fact conviction is “6 levels

lower than the offense level for the underlying offense.” U.S.S.G. § 2X3.1(a)(1).

The offense level for the underlying offense includes the base offense level for that

offense, “plus any applicable specific offense characteristics that were known, or

reasonably should have been known, by the defendant.” U.S.S.G. § 2X3.1,

                                          3
comment. (n.1). The robbery guideline provides for a 5-level increase if a firearm

was brandished during the robbery. U.S.S.G. § 2B3.1(b)(2)(C). The relevant

inquiry is what Germany knew, or reasonably should have known, on August 7,

2001, the day when she committed the offense in question. See United States v.

Harris, 104 F.3d 1465, 1476 (5th Cir. 1997) (limiting the inquiry to the defendant's

knowledge “at the time [she] became an accessory”).

      Because the district court made specific findings, as supported by the record,

that Germany knew that her gun was used in the bank robbery, it did not err in

using that characteristic to raise her base offense level. Accordingly, we affirm

Germany’s sentence.

      AFFIRMED.




                                          4